Citation Nr: 1122449	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-36 114A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a refund for contributions made to convert from the Post-Vietnam Era Education Assistance Program (VEAP) to the Montgomery GI Bill (MGIB) education program.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from April 1985 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran originally entered active duty in April 1985.

2.  The Veteran was enrolled in the VEAP education benefit program.  He later made an irrevocable election to convert his education benefits to the MGIB education program.

3.  The Veteran made an irrevocable election to convert his MGIB education program benefits to the Post 9/11 GI Bill education program.


CONCLUSION OF LAW

The Veteran has no legal entitlement to a refund of his contributions to convert from the Post-Vietnam Era Education Assistance Program (VEAP) to the Montgomery GI Bill (MGIB) education program.  38 U.S.C.A. §§ 38 U.S.C.A. 3011, 3012, 3018C (West 2002 & Supp 2010); 38 C.F.R. §§ 21.7045, 21.9645 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1985 to November 2007.  This appeal arises from his conversion of VA education program benefits from one program to another and his desire to receive a refund of monetary contributions for a prior education program.  

For ease of reference there are three education benefit programs involved in consideration of this appeal.  There is the Post-Vietnam Era Education Program (VEAP), codified in Chapter 32 of Title 38 U.S. Code, the Montgomery GI Bill (MGIB), codified in Chapter 30 of Title 38 U.S. Code, and the Post 9/11 GI Bill codified in Chapter 33 of Title 10, U.S. Code.  

By virtue of his military service prior to July 1, 1985, the Veteran was entitled to participate in VEAP by means of electing to do so and then making a financial contribution as required.  See 38 U.S.C.A. § 3202, 3221 (West 2002 & Supp. 2010).  This meant making a maximum contribution of $2,700.  See 38 U.S.C.A. § 3222 (West 2002); 38 C.F.R. § 21.5052 (2010).  

The MGIB was put into place for veterans with service from July 1, 1985.  However, there was a provision to allow for veterans who had participated in VEAP to convert their education benefits to the MGIB.  See 38 U.S.C.A. § 3018C (West 2002); 38 C.F.R. § 21.7045 (2010).  The Veteran made the election to convert his VEAP benefits to the MGIB while on active duty.  Thus he was entitled to education program benefits under Chapter 30.

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, 122 Stat. 2323, 2358-2378.  This represented a new program of education benefits designed for veterans who served on active duty on and after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2010) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2010).

Eligibility for Post 9/11 GI Bill benefits, or Chapter 33 benefits, can be established based on a number of different combinations of active service and dates of service.  As noted, the Veteran had active service on, and after, September 11, 2001.  In this case, the Veteran has established his eligibility for Chapter 33 benefits by serving an aggregate of at least 36 months on active duty after September 11, 2001; and, after completion of such service, he was placed on the retired list with honorable service.  See 38 U.S.C.A. § 3311(b)(1), (c)(2) (West Supp 2010).  

The evidence of record shows that the Veteran submitted an irrevocable waiver of entitlement to education benefits under the MGIB in favor of entitlement to education benefits under the new Post 9/11 GI Bill with his application in June 2009.  He was issued a Certificate of Eligibility for his Post 9/11 GI Bill education benefits in July 2009.  

The Veteran submitted a request for a refund of the $2,700 he maintains that he contributed in order to convert his VEAP benefits to MGIB benefits in August 2009.  He submitted a partially completed VA Form 24-5181, Application for Refund of Educational Contributions, for Chapter 32 benefits, also in August 2009.  

The AOJ initially denied the request for a refund in September 2009.  The denial letter said that records indicated that he received a refund of $2,700 for his VEAP contributions in November 1994 and a refund of $1,300 on April 25, 2001.  Therefore, no further action was required.  

Computer printouts associated with the education file reflects a refund of $2,700 in November 1994 and a refund of $1,300 in April 2001.  The basis for the $2,700 refunds was listed as hardship.  The reason for the $1,300 refund was listed as "other."

The Veteran submitted his notice of disagreement (NOD) with the denial of his refund in January 2010.  He acknowledged the refund of his $2,700 contribution in 1994.  However, he said he later reenrolled in VEAP and made $150 per month contributions until he was told he could convert to the MGIB.  He said he continued his allotment from his pay until he paid $2,700.  He said he was never refunded the $2,700 or the $1,300.  He attached a document that he said he received from the Air Force.  The document is difficult to interpret.  It does show a deduction-to-date total of $2,700.

The Veteran's contention that this document proved he had made an additional $2,700 payment for participation in the MGIB program is supported by other computer printouts in the education file.  A master record printout records that the Veteran "relinquished" 36 months of Chapter 30 benefits.  Thus it appears he had reestablished his entitlement to education benefits.

The Veteran submitted an additional statement in January 2010.  He also included copies of Leave and Earnings Statements (LES) for the months of January 2002 and September 2002.  There is a line item in each LES that shows a monthly deduction of $150 for "MGIB-VEAP to MGIB."  The Veteran said he was informed that the old MGIB contributions, which he said was $1,300, would be refunded after he used his 36 months of benefits under the Post 9/11 GI Bill.  He still maintained that he was due the refund of his contribution of $2,700.

The AOJ issued a statement of the case (SOC) in May 2010.  The SOC reviewed the actions to date, to include the request for a refund and the initial denial.  In the Adjudicative Actions section the SOC shows the reason for the denial in September 2009 was inaccurate but correct.  The SOC said the referenced letter decision had informed the Veteran he had received a refund of his VEAP contribution but the Veteran wanted a refund of the contribution for the VEAP to MGIB conversion.  In the Pertinent Laws and Regulation section of the SOC the AOJ included the regulatory provision of 38 C.F.R. § 21.9645.  This pertains to refunds of basic contributions to Chapter 30 for Chapter 33 participants.  

In the Reasons and Bases section of the SOC, the AOJ said that the Veteran may receive a refund of his MGIB contribution up to $1,200; however this could not be made until such time as the individual had exhausted all Post 9/11 GI Bill entitlement.  The Veteran was noted to have 29 months and 4 days of entitlement remaining.  He was informed that he could submit a request for a refund of his MGIB contribution after he had exhausted his entitlement.

Associated with the education file is a query from the Veteran's Congressional representative.  The query included the Veteran's basic submission to the representative.  The submission included a copy of a general letter from VA advising the Veteran about the new education benefits as a result of the Post 9/11 GI Bill.  The second page of the letter contained a paragraph that said those individuals transferring from the MGIB would have a proportional amount of their basic $1,200 contribution refunded.  This would be done by means of including the refund in the last monthly housing stipend paid under the new program once the individual exhausted his Chapter 33 benefits.  The Veteran annotated the letter to say he contributed $2,700 to convert to the MGIB.  He said the statement in the letter did not apply to him so he should receive a full refund.  

In his basic letter to his representative the Veteran repeated his circumstance of originally contributing payments for the VEAP program and then paying to convert his education program benefits to the MGIB.  He said that the current program was enacted after he retired and he decided to seek a refund of his MGIB payments as he would use the new Chapter 33 education program benefits.  He acknowledged VA had informed him that he would not be entitled to a refund of his contribution since it was converted to the MGIB.  He noted that the information provided regarding education benefits was confusing.

The AOJ issued a supplemental statement of the case (SSOC) in August 2010.  The SSOC was said to replace the SOC of June 2010.  The SSOC contained a third basis for the denial of the Veteran's request for refund.  The AOJ said that individuals who first entered service after June 30, 1985, could receive a refund of MGIB contributions after exhausting their Post 9/11 GI Bill entitlement.  However, the Veteran first entered active duty prior to July 1, 1985, and established his MGIB eligibility through a conversion provision.  Therefore, he did not qualify for a refund for the VEAP to MGIB conversion.  The SSOC cited to the same legal authority as did the SOC.  38 C.F.R. § 21.9645.  

The regulatory provision cited, 38 C.F.R. § 21.9645, addresses refunds of basic contributions to Chapter 30.  The legislative authority for the regulation is found in the basic statute, Pub. L. 110-252, 122 Stat. 2377-2378.  That section of the statute is part of section 5003(c) of the basic legislation that addresses applicability of the new Chapter 33 to individuals under the MGIB.  Section 5003(c) provides that an individual with MGIB benefits may elect to participate in the Post 9/11 GI bill program.  In particular § 5003(c)(4) provides that an individual who makes an election to participate in Chapter 33 will be entitled to benefits under that chapter instead of another program (such as Chapter 30 in this case).  

In regard to the legal authority applicable to 38 C.F.R. § 21.9645, 38 U.S.C.A. § 5003(c)(6), the statute provides for additional Post 9/11 assistance for members having made contributions toward the MGIB.  The assistance is to be in the form of a monthly stipend as indicated in the benefits advisement letter previously submitted by the Veteran.  More importantly, the additional assistance is payable for individuals who contributed toward their basic educational assistance under 38 U.S.C.A. § 3011(b) or 38 U.S.C.A. § 3012(c).  See 122 Stat. 2377-2378.

The Board notes that 38 U.S.C.A. § 3011(b) and 38 U.S.C.A. § 3012(c) are not applicable to the Veteran's participation in the MGIB.  Those two provisions relate to individuals who first entered service on, or after, July 1, 1985, and deal with basic election of benefits under MGIB.  The Veteran's participation is controlled by 38 U.S.C.A. § 3018C, which allowed for the conversion of his VEAP education program benefits to the MGIB.

The applicable regulation, as cited in the SSOC, provides the same interpretation.  In fact, the regulation states that a qualified individual must meet the eligibility requirements for Chapter 30 benefits as set forth at 38 C.F.R. § 21.7042(a) or (b).  See 38 C.F.R. § 21.9645(a)(1)(iii).  The eligibility requirements set out at 38 C.F.R. § 21.7042(a) or (b) relate only to individuals first entering service on or after July 1, 1985.  As noted above, the Veteran's participation in the MGIB was based solely on the authorization found at 38 U.S.C.A. § 3018C and 38 C.F.R. § 21.7045 and as a conversion to the new program.

Upon review of the facts of the case and the pertinent statutory and regulatory provisions, the Board cannot find any basis for authority to refund the Veteran's contributions to convert his education benefits from the VEAP to the MGIB.  The Board notes that the Veteran was given three different explanations for why his claim was denied.  This is unfortunate and not helpful to the Veteran in understanding the processing of his claim.  The explanation provided in the SSOC is legally correct in that it states the law does prohibit any refund of his contributions.  

The Board concurs with the Veteran's sentiments as expressed to his representative - the provisions relating to a possible refund of contributions is confusing.  However, the statute was written by Congress.  Congress' limitation on the individuals who may receive a refund of their contributions, albeit by way of an additional housing stipend as opposed to a direct payment, and only after exhaustion of Chapter 33 benefits, is binding on VA.  

The Board finds that the law is dispositive in this case and does not allow for the refund sought by the Veteran.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Veteran's claim for a refund of contributions made to convert from the Post-Vietnam Era Education Assistance Program (VEAP) to the Montgomery GI Bill (MGIB) education program is denied. 

Finally, the Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2010).  However, VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As noted, the undisputed facts do not permit the grant of the benefit sought by the Veteran.


ORDER

Entitlement to a refund for contributions made to convert from the Post-Vietnam Era Education Assistance Program (VEAP) to the Montgomery GI Bill (MGIB) education program is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


